This cause is before us on motion to quash the alternative writ of mandamus heretofore issued.
On consideration of said motion, the Court, being advised of its opinion herein, finds the motion to quash insufficient and, therefore, same is denied.
Respondent is required to answer or make return to the alternative writ within ten days from the date of filing of this order; otherwise, the peremptory writ of mandamus will be issued as per the alternaive writ heretofore issued.
So ordered.
TERRELL, BROWN, BUFORD, THOMAS and SEBRING, JJ., concur.
CHAPMAN, C. J., disqualified. *Page 753